Slip Op. 99 - 123

                      UNITED STATES COURT OF INTERNATIONAL TRADE

                                                            :
UNITED STATES OF AMERICA,                                   :
                                                            :
                 Plaintiff,                                 :
                                                            :       Before: WALLACH, Judge
                 v.                                         :       Court No.: 96-08-01916
                                                            :
G.Y.C. TRADING, INC. and YOUNG K.                           :
CHOI,                                                       :
                                                            :
                 Defendants.                                :
                                                            :

                                                   ORDER

       Plaintiff has filed with this Court its Motion To Dismiss And Motion To Cancel Status
Conference ("Plaintiff's Motion"). The Court having reviewed the pleadings and papers on file herein,
and good cause appearing therefor, it is hereby

        ORDERED that Plaintiff's Motion is denied on the grounds that Plaintiff's Motion "respectfully
requests the Court to dismiss this action" pursuant to USCIT R. 41(a)(1)(A). USCIT R. 41(a)(1)(A)
does not give the Court the authority to dismiss an action, but places this power solely within the
discretion of plaintiffs. In relevant part, USCIT R. 41(a)(1) provides that "an action may be dismissed
by the plaintiff without order of court (A) by filing a notice of dismissal which shall be substantially in the
form set forth in Form 7 of the Appendix of Forms at any time before service by the adverse party of
an answer or motion for summary judgment."

        ORDERED that, unless Plaintiff files a proper notice or motion before this Court on or before
5 p.m. Eastern Standard Time on December 6, 1999, the in-court status conference previously
scheduled for Wednesday, December 8, 1999, beginning at 11 a.m. Eastern Standard Time, will
continue to be held.




                                                    Evan J. Wallach, Judge


Dated: November 17, 1999
       New York, New York